Title: From George Washington to Major General Philip Schuyler, 5 December 1775
From: Washington, George
To: Schuyler, Philip

 

Dear Sir.
Cambridge December 5th 1775

Your much esteemed Favour of the 22d Ultimo covering Colonel Arnold’s Letter, with a Copy of one to General Montgomery, and of his to you I received Yesterday Morning.
It gave me the highest Satisfaction to hear of Colonel Arnold’s being at point Levi, with his Men in great Spirits after their long and fatiguing March, attended with almost insuperable Difficulties, and the discouraging Circumstance of being left by one third of the Troops nearly that went upon the Expedition: The Merit of this Gentleman is certainly great and I heartily wish that Fortune may distinguish him as one of her Favorites. I am convinced, that he will do every Thing that his prudence & Valour shall suggest to add to the Success of our arms and for reducing Quebec to our possession—Should he not be able to accomplish so desirable a Work with the Forces he has, I flatter myself it will be effected when General Montgomery joins him and our Conquest of Canada be compleat.
I am exceedingly sorry to find you so much plagued and embarrassed by the Disregard of Discipline Confusion and Want of Order among the Troops, as to have occasioned you to mention to Congress an Inclination to retire—I well know that your Complaints are too well founded, but I would willingly hope that Nothing will induce you to quit the Service but Indisposition, and that Order and Subordination in Time will take place of Confusion, and Command be rendered more agreeable. I have met with Difficulties and Troubles of the same sort and such as I never expected—But they must be borne with.
The Cause we are ingaged in is so just and righteous that we must try to rise superior to every obstacle in its Support, and therefore I beg you will not think of resigning, unless you have carried your application to Congress too far to recede. I am Dear Sir with great Regard & Esteem Your obedient Servant

Go: Washington.


P.S. We have taken a Vessel bound into Boston with dry Goods to the amount of £3600 Sterling, but whether the Congress before whom the Matter is now laid will consider it as a prize, as it is address’d to a Tory only I cannot undertake to say.


G. W——n
